Appellee, in its suggestion of error, urges that the proof shows that when the wind came the workmen had placed two layers of dry felt, entirely or partly nailed down, over the entire opening previously made by them, or, at least, that the question of physical fact in this regard was for decision by the jury. Conceding the physical facts to be as contended by appellee, still that was not the kind of roof covered by the policy. The undisputed proof is that while a roof may consist of one to five piles of felt, depending on the time it is expected to last, yet, in each case, to be a completed roof, there must be a coat of tar between each two-ply, if the roof consists of more than one layer, and in all cases, regardless of the number *Page 601 
of layers, there must be a coat of tar and gravel properly applied to the top layer. It is not contended by appellee that any tar had been placed between the two plies of dry felt which it claims the workmen had been able to lay on the opening, nor is it contended any tar or gravel had been placed on the top layer thereof. However, a careful review of the evidence convinces us that the original opinion correctly stated the facts.
Suggestion of error overruled.